Citation Nr: 1757771	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-23 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left ankle traumatic joint disease.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected left ankle traumatic joint disease.

4.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected left ankle traumatic joint disease.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In June 2017, the Board remanded the instant matters to allow for a requested hearing to be scheduled.  However, in November 2017, the Veteran withdrew his request for a hearing.  Thus, this hearing request is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2017). 

The issues of entitlement to a higher initial rating for left ankle traumatic joint disease as well as service connection for a left hip disorder and a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently has tinnitus, and the competent, uncontradicted opinion indicates that his tinnitus is as likely as not associated with his bilateral hearing loss. 






CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus as secondary to bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current tinnitus was the result of his in-service noise exposure, to include noise from working with pneumatic tools and being on the crew of a 40mm anti-craft gun onboard the U.S.S. Pictor.  He also has asserted that he was not provided hearing protection during service.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board notes that the Veteran has a current diagnosis of tinnitus and that he is now service-connected for bilateral hearing loss; therefore, the first and second elements of service connection, on a secondary basis, have been met.  The March 2010 VA audiologist found that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.

There is no contrary opinion of record, nor is there sufficient basis for the Board to reject this supportive opinion and to further develop the claim.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  While the audiologist provided only a minimum rationale for her opinion, the opinion was expressed in terms to warrant application of the benefit-of-the-doubt doctrine. 

Given the totality of the evidence-to include the uncontradicted opinion noted above-and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C. § 5107(b), 38 C.F.R. § 3.102, and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)), the Board likewise concludes that the criteria for service connection for tinnitus, as secondary to the service-connected bilateral hearing loss, are met.  See 38 C.F.R. § 3.310.


ORDER

Service connection for tinnitus as secondary to bilateral hearing loss is granted. 


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.   38 U.S.C. § 5103A; 38 C.F.R. § 3.159.
With regard to the Veteran's left ankle traumatic joint disease, the Board notes the Court's precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the December 2009 VA examination, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, the examination conducted as a result of this remand should address such inquiries, and include a retrospective medical opinion as to the findings included in the December 2009 VA examination.  

With regards to the claimed left hip and lumbar spine disorders, the Veteran claims that these disabilities are secondary to his service-connected left ankle traumatic joint disease.  Specifically, he alleges that he has compensated for his left ankle disorder by altering his weight.  Post-service treatment records document complaints and treatment for lumbar spine degenerative changes and left hip osteoarthritis.  There is no etiology opinion of record.  On remand, such an etiology opinion should be obtained.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  The Board notes that the Veteran reported that he was receiving treatment for his service-connected left ankle traumatic joint disease from several private providers in a March 2011 statement, and authorization forms to allow VA to obtain records from these providers were also submitted.  However, it does not appear that these records were requested.  Thereafter, all identified records, to include updated VA treatment records, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from March 2013 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford his representative an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his left ankle traumatic joint disease.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's left ankle disorder.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left ankle disorder conducted in December 2009.

In this regard, the examiner is requested to offer a retrospective opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

All opinions expressed should be accompanied by supporting rationale. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed left hip disorder and lumbar spine disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions: 

a) With respect to the diagnosed left hip disorder and/or lumbar spine disorder, were such caused by the Veteran's left ankle traumatic joint disease?

b)  With respect to the diagnosed left hip disorder and/or lumbar spine disorder, were such aggravated by the Veteran's left ankle traumatic joint disease?

In providing the foregoing opinions, the examiner should specifically address the Veteran's assertion that his left hip disorder and/or lumbar spine disorder is the result of him shifting his weight due to his left ankle traumatic joint disease.

A detailed rationale for all opinions given should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


